       Case: 1:21-cr-00086-TSB Doc #: 5 Filed: 07/23/21 Page: 1 of 1 PAGEID #: 110




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 UNITED STATES OF AMERICA                      :       Case No. 1:21-cr-86
                                               :
 vs.                                           :       Judge Timothy S. Black
                                               :
 FIRSTENERGY CORP.,                            :
                                               :
          Defendant.                           :

                          NOTICE OF HEARING &
                 ORDER REGARDING MEMBERS OF THE PUBLIC

         The Court hereby sets this case for a video status conference, to be held on July

27, 2021 at 3:30 p.m. The Court will email the video conference instructions to counsel.

Any member of the public, who is not a party to the case, may join the conference as a

non-participant by calling: (571) 317-3122; Access Code: 854-573-445.

         In order to minimize disruption, and to ensure the order and integrity of the

proceedings, the Court ORDERS as follows:

         (1) Non-participants are required to mute their telephones during all stages of the
             proceedings;

         (2) Non-participants should call into the hearing shortly before 3:30 p.m., as the
             Court will lock the virtual hearing room once the hearing is underway; and

         (3) Video and/or audio recording of any proceeding is prohibited.

         IT IS SO ORDERED.

Date: 7/23/2021
                                                              Timothy S. Black
                                                              United States District Judge
